t c memo united_states tax_court randall g van vlaenderen petitioner v commissioner of internal revenue respondent docket no 15164-02l filed date randall g van vlaenderen pro_se monica j miller for respondent memorandum opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination sustained a proposed levy with respect to petitioner’s unpaid taxes for and the issue for decision is whether the appeals officer’s rejection of petitioner’s form_656 offer_in_compromise was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background most of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in florida at the time that his petition was filed petitioner is self-employed and works in the real_estate business he filed federal_income_tax returns for and reflecting unpaid balances due the balances were duly assessed and with penalties and accrued interest the total unpaid liabilities exceed dollar_figure petitioner did not submit a timely federal_income_tax return for and did not file any return for that year prior to date petitioner’s federal_income_tax returns for and were filed during the pendency of this dispute on date two forms of final notice - notice_of_intent_to_levy and notice of your right to a hearing were sent to petitioner one notice related to his liability for and in the total amount of dollar_figure and a second notice related to his liability for and totaling dollar_figure petitioner submitted a request for a collection_due_process_hearing in which he asserted that an installment_agreement had been inappropriately terminated that his prior spouse might be partially liable and that he had requested an offer_in_compromise by letter dated date appeals officer beverly a henry appeals officer henry notified petitioner that she had scheduled a conference for date and that the hearing that he had requested could be conducted by telephone or correspondence on date appeals officer henry conducted a telephone conference in which petitioner indicated his intention to submit an offer_in_compromise on date petitioner submitted an offer_in_compromise relating to the above liabilities proposing that the sum of dollar_figure be paid in more than days but within months from written notice of acceptance of the offer on date appeals officer henry sent a letter to petitioner in which she stated you have requested consideration of certain issues that require the expertise of the investigative functions of the service while the office of appeals will maintain jurisdiction of your case we have requested further assistance to research and verify the information you have provided it may be necessary for a revenue_officer to contact you for information necessary to expedite this review the revenue_officer may need to contact third parties to verify some of this information the information we have requested is needed to help us reach a resolution of your appeal if you have any questions please contact me at the telephone number shown above the appeals officer transmitted the documents for an offer_in_compromise investigation to irs collections group on date the offer_in_compromise was returned to the appeals officer with the statement that the form 433-a collection information statement for wage earners and self- employed individuals financial information was not verified petitioner had not filed his return for and that the total unpaid liability was over dollar_figure on date the appeals officer notified petitioner that the offer_in_compromise could not be considered because petitioner had not complied with the filing_requirements with respect to his return on date the appeals officer again wrote to petitioner as follows this is to follow-up on your offer_in_compromise submitted for consideration our records indicate that this tax_return has not been processed i need an original signature in order to process please sign the return and return to me by date the law requires you to be in compliance with all filing_requirements this includes filing all federal tax returns and making estimated_tax payments if required the record indicates that you have filed an extension for the year tax_return and you are not making estimated_tax payments based on the above an offer_in_compromise cannot be considered at this time because you are not in compliance with the filing_requirements please contact me so that we can discuss this further petitioner subsequently submitted the documentation requested by the appeals officer and in a memorandum dated date the appeals officer concluded that petitioner was then in compliance with the filing_requirements thus the revenue_officer proceeded to consider petitioner’s offer_in_compromise the revenue_officer to whom petitioner’s offer_in_compromise was referred by the appeals officer considered the financial information that petitioner had submitted including bank records the information submitted by petitioner claimed that his total monthly income was dollar_figure and that his total monthly living_expenses were dollar_figure reflecting a monthly financial deficit the revenue_officer concluded that the income shown by petitioner was not consistent with the bank_deposits reflected on his monthly statements and that the net business income reported by petitioner was not reliable because the claimed business_expenses were commingled in the bank account with personal expenses the revenue_officer calculated petitioner’s ability to pay based on the value of his vehicle and his average monthly bank_deposits less necessary living_expenses and concluded that the amount of dollar_figure was the reasonable collection potential based on cash offer shown by the information petitioner had submitted on date the appeals officer again wrote to petitioner as follows the revenue_officer has completed the investigation of your offer_in_compromise submitted as a collection alternative the investigation reveals that your offer in the amount of dollar_figure is not adequate the financial analysis indicates that your offer should be increased to at least dollar_figure i have attached copies of the asset equity table aet and income expense table iet to support this determination i have also enclosed form_656 offer_in_compromise for you to submit an amended offer for dollar_figure if this is acceptable to you if you have any questions or wish to discuss further please contact me at the telephone number shown above if i do not receive a response from you i will assume that you no longer wish to pursue this matter i will issue my determination based on the available information in your case file petitioner did not contact the appeals officer by telephone as she had suggested by letter dated date mailed date and received by the appeals_office on date petitioner submitted an amended offer_in_compromise in the amount of dollar_figure petitioner’s transmittal letter indicated that he believed that his options were to appeal within days to the office of appeals or to submit another offer based on instructions in the form_656 package petitioner also suggested that the revenue officer’s method of calculating income did not consider the expenses of running his business as reflected on his tax returns for and on date appeals officer henry signed a memorandum in which she recommended that the notice_of_intent_to_levy should not be withdrawn the memorandum was approved by the appeals_office team manager on date the attachment to the appeals_office memorandum concluded that the levy was no more intrusive than necessary the taxpayer’s offer was not adequate and there is no evidence to indicate that the taxpayer would voluntarily pay the liability if the notice_of_intent_to_levy were removed the proposed levy action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary on date appeals officer henry notified petitioner that the appeals_office had issued a determination_letter she enclosed another form_656 package to be completed and sent to the appropriate office for your area discussion neither the amount of petitioner’s liability nor the procedural facts in this case are in dispute petitioner contends that there was an abuse_of_discretion because he was not provided information on how to appeal appeals officer henry’s determination that the levy proposed in date would not be withdrawn and because the appeals officer relied on erroneous calculations by the revenue_officer with respect to petitioner’s monthly income respondent argues that because the matter was already being considered by the office of appeals pursuant to petitioner’s request for a sec_6330 hearing the form_656 instructions concerning appeals from rejections of offers in compromise do not apply to this case respondent also argues that there is no requirement that the appeals_office wait a particular period of time after requesting an amended offer in any event respondent argues that petitioner’s amended offer was inadequate and would not have changed the appeals officer’s determination finally respondent contends that because the appeals officer relied on a financial analysis and articulated reasons for her determination there was no abuse_of_discretion sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability grounds for compromise include doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1t b temporary proced admin regs fed reg date see sec_7122 the record reflects that doubt as to collectibility exists but there is disagreement as to the collectible amount there is no indication in the record that collection of the full liability would create economic hardship or affect voluntary compliance by taxpayers see sec_301 1t b temporary proced admin regs supra we approach the dispute in this case in the context of review of a hearing conducted under sec_6330 under sec_6330 a taxpayer is entitled to one hearing in which he may propose alternatives to collection such as the levy action proposed by respondent on date see sec_6330 c and d where as here liability is not an issue the appeals officer’s determination is reviewed for abuse_of_discretion 114_tc_176 generally we consider only issues raised at the hearing before the appeals_office 118_tc_488 thus we do not conduct an independent review of what would be an acceptable offer_in_compromise we review only whether the appeals officer’s refusal to accept the offer_in_compromise made by petitioner was arbitrary capricious or without sound basis in fact or law see 112_tc_19 it is possible as petitioner contends that the revenue officer’s financial analysis based on the information that petitioner had provided was flawed we cannot however conclude that the information that petitioner provided was reliable or that consideration of his amended offer_in_compromise of dollar_figure would have changed the determination the appeals officer’s determination was based on analysis of the information that petitioner submitted the appeals officer adopted the revenue officer’s conclusion that petitioner could pay dollar_figure in compromise of unpaid liabilities for years exceeding dollar_figure the determination also indicated that the proposed levy was necessary to induce payment which was not an unreasonable conclusion in view of petitioner’s long history of delinquency based on the information considered by the appeals officer we cannot conclude that rejection of petitioner’s initial offer was an abuse_of_discretion or that rejection of petitioner’s amended offer would be an abuse_of_discretion see crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 o’brien v commisioner tcmemo_2003_290 schulman v commissioner tcmemo_2002_129 to reflect the foregoing decision will be entered for respondent
